 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 502M. J. Metal Products, Inc. and Sheet Metal Workers International Association, Local Union #207.  Case 27ŒCAŒ16575 January 12, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN Pursuant to a charge filed on October 5, 1999, the General Counsel of the National Labor Relations Board issued a complaint on October 26, 1999, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union™s request to bargain following the Union™s certification in Case 27ŒRCŒ7813.  (Official notice is taken of the ﬁre-cordﬂ in the representation proceeding as defined in the Board™s Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  The Respondent filed an answer admitting in part and deny-ing in part the allegations in the complaint. On December 2, 1999, the General Counsel filed a Motion for Summary Judgment.  On December 3, 1999, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification.  The Respondent challenges the unit determination1 and the resolution of the determinative challenge ballot in the underlying representation case.  The Respondent also requests that the instant proceeding be stayed pending resolution of its petition for review filed with the Court of Appeals for the Tenth Circuit in M.J. Metal Products v. NLRB.2                                                                                                                                                        1 325 NLRB 240 (1997). 2 The Board™s decision in the underlying representation proceeding and consolidated unfair labor practice proceeding with respect to the challenged ballot is published at 328 NLRB 1184 (1999).  The Board found that employee Shannon Leedall had been unlawfully discharged, and ordered that his challenged ballot be opened and counted.  The Board also found that the Respondent had commited numerous unfair labor practices and concluded that a bargaining order as warranted pursuant to NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).  In its response to the Notice to Show Cause, the Respondent requests that the Board defer action on the General Counsel™s Motion for Summary Judgment in the instant case until the U.S. Court of Appeals for the Tenth Circuit has ruled on the Respondent™s pending petition to review the Board™s finding in the prior unfair labor practice proceeding that the challenged voter (Leedall) had been unlawfully discharged in violation of Sec. 8(a)(3) of the Act.  The Respondent™s request is denied.  See Midland-Ross, Inc., 243 NLRB 1165, 1166 (1979), enfd. 653 F.2d 239 (6th Cir. 1981).  In the prior case, Member Hurtgen declined to pass on the Gissel issue because there was at least a reasonable possibility that the Union would become the certified representative.  That reasonable possibility has now become a reality.  Thus, Member Hurtgen concurs in the certification, the violation as of August 30, 1999, and the bar-gaining order.  However, he concludes that a Gissel order is unwar-ranted.  His view, as stated in General Fabrications, 328 NLRB 1114 (1999), is that, ﬁThe [Supreme] Court did not contemplate a Gissel order where the Union wins the election and is certified.ﬂ All representation issues raised by the Respondent were or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexamine the decision made in the representation proceeding.  We therefore, find that the Respondent has not raised any representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all times material, the Respondent, a corporation with an office and place of business in Casper, Wyo-ming, has been engaged in the sheet metal business.  The Respondent, in the course and conduct of its business operations, annually purchases and receives at its Wyo-ming facility goods, materials, and services valued in excess of $50,000 directly from points and places outside the State of Wyoming. We find that the Respondent is now, and has been at all times material, an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is now, and has been at all times material, a labor organization within the meaning of Sec-tion 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A.  The Certification Following the election held November 25, 1997, the Union was certified on August 30, 1999, as the exclusive collective-bargaining representative of the employees in the following appropriate unit:  All full-time and part-time production employees, en-gaged in the fabrication, assembly, shipping and receiv-ing, and installation of products produced at the Em-ployer™s Casper, Wyoming facility; and excluding all other employees, office clerical employees, profes-sional employees, guards and supervisors as defined in the Act.  The Union continues to be the exclusive representative under Section 9(a) of the Act. B.  Refusal to Bargain Since on or about August 26, 1999, continuing to date, the Union has requested the Respondent to recognize and  330 NLRB No. 73  M. J. METAL PRODUCTS 503bargain collectively with it 
as the exclusive collective-bargaining representative of the employees in the unit 
with respect to their rates of pay, wages, hours of em-
ployment, and other terms and conditions of employment 
and, since August 30, 1999, the Respondent has refused.  
We find that this refusal constitutes an unlawful refusal 
to bargain in violation of Section 8(a)(5) and (1) of the 

Act. CONCLUSION OF 
LAW By refusing on and after August 30, 1999, to bargain 
with the Union as the exclusive collective-bargaining 
representative of employees in
 the appropriate unit, the 
Respondent has engaged in unfa
ir labor practices affect-
ing commerce within the mean
ing of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union and, if an 
understanding is reached, to embody the understanding 
in a signed agreement. 
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 

by the law, we shall construe the initial period of the cer-

tification as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 

denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, M. J. Metal Products, Inc., Casper, Wyo-

ming, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Refusing to bargain with Sheet Metal Workers In-
ternational Association, Local Union #207 as the exclu-
sive bargaining representativ
e of the employees in the 
bargaining unit. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit on terms and conditions of employment and, if 
an understanding is reached, embody the understanding 
in a signed agreement: 
 All full-time and part-time production employees, en-
gaged in the fabrication, assembly, shipping and receiv-
ing, and installation of products produced at the Em-
ployer™s Casper, Wyoming facility; and excluding all 
other employees, office clerical employees, profes-

sional employees, guards and supervisors as defined in 
the Act. 
(b) Within 14 days after service by the Region, post at 
its facility in Casper, Wyoming, copies of the attached 

notice marked ﬁAppendix.ﬂ
3  Copies of the notice, on 
forms provided by the Regional Director for Region 27 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since August 30, 1999. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT refuse to bargain with Sheet Metal 
Workers International Association, Local Union #207 as 
the exclusive representative of
 the employees in the bar-
gaining unit. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put in 
writing and sign any agreement reached on terms and 
conditions of employment for our employees in the bar-
gaining unit: 
                                                           
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 504All full-time and part-time production employees, en-
gaged in the fabrication, assembly, shipping and receiv-
ing, and installation of products produced at our Cas-
per, Wyoming facility; and excluding all other employ-
ees, office clerical employees,
 professional employees, 
guards and supervisors as defined in the Act. 
 M. J. M
ETAL PRODUCTS, INC.   